DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Both claim 31 and claim 32 require that the second portion of the housing comprises a filling port - this must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

Claims 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Each of claims 31 and 32 require that the second portion of the housing comprises a filling port. The second portion of the housing is annotated in the instant drawings as “17”. The drawings do not show, nor does the specification explain, how one having ordinary skill in the art would make and/or use the invention having a filling port in second housing portion 17. The examiner has considered the factors under In re Wands, including, but not limited to, The level of one of ordinary skill; The amount of direction provided by the inventor; and The existence of working examples; however it still appears that based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “wherein the medicament delivery device is a large volume delivery device”. The instant specification describes “Yet another device can include a large volume device ("LVD") or patch pump, configured to adhere to a patient's skin for a period of time (e.g., about 5, 15, 30, 60, or 120 minutes) to deliver a "large" volume of medicament (typically about 2 ml to about 10 ml)” (page 5) and also recites “Some bolus injector devices are intended to be used with relatively large volumes of medicament, typically at least 1 ml and maybe a few ml. Injection of such large volumes of medicament can take some minutes or even hours. Such high capacity15 bolus injector devices can be called large volume devices (LVDs)” (page 1, Background section). Applicant’s use of “typically” as well as mentioning of time-related parameters makes it unclear as to what the metes and bounds are of what the applicant considers a “large volume device”. For purposes of examination, the examiner will interpret a large volume device as any device used for delivering 1 ml to 10 ml of medicament.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-22, 26, 28, 30, and 34-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svedman (US 5,441,490).
As to claim 19, Svedman discloses a medicament delivery device (Fig.  21) comprising: a housing (153) comprising a first portion (152) and a second portion (all portions of cap 151 except those which are part of catch 169); a dispensing mechanism (160, 168, 162) that comprises a reservoir (160) disposed in the housing (Fig. 21), wherein the dispensing mechanism is operable to dispense medicament from the reservoir when the reservoir contains medicament (see lines 28-40 col. 11); and an actuator (catch 169), wherein the first portion of the housing comprises a distal end (end that 
As to claim 20, Svedman discloses the medicament delivery device of claim 19 as described above, and further wherein the dispensing mechanism further comprises a dispensing member (piston 162) and a biasing member (coil spring 168) configured to urge the dispensing member to move in a first direction relative to the housing to expel medicament from the reservoir when the reservoir contains medicament (Fig. 21, lines 29-33 col. 10, lines 32-40 col. 11).
As to claim 21, Svedman discloses the medicament delivery device of claim 20 as described above, and further wherein the biasing member (168) is configured to resiliently deform when the second portion (all portions of cap 151 except catch 169) of the housing is moved from the initial position to the primed position such that the biasing member exerts a biasing force on the dispensing member to urge the dispensing member in the first direction (see Fig. 21 and lines 60-66 col. 11; since the spring 168 is held against the cap 151 and the piston 162 is held stationary initially, movement of the cap 151 would resiliently deform spring 168 increasing pressure against piston 162).
As to claim 22, Svedman discloses the medicament delivery device according to claim 21 as described above, further comprising a dispensing lock (feet 181) that is moveable between a locked state (position in which feet 181 are held within track 183) and an unlocked state (position in which feet 181 are released from track 183 and can fall to release catch 169), wherein the dispensing member is held in position relative to the housing against the biasing force of the biasing member when the dispensing lock is in the locked state, wherein the dispensing member is able to move in the first direction when the dispensing lock is in the unlocked state (see lines 52-59 col. 11, lines 28-40 col. 11).
As to claim 26, Svedman discloses the medicament delivery device according to claim 19 as described above, and further wherein the first and second portions of the housing comprise respective 
As to claim 28, Svedman discloses the medicament delivery device according to claim 19 as described above, and further wherein at least one of the first or second portions comprises a screw thread (threads 163; see lines 12-16 col. 10, Fig. 21).
As to claim 30, Svedman discloses the medicament delivery device according to claim 19 as described above, and further wherein the first portion (152) of the housing comprises a filling port (175) for supplying the reservoir with medicament (lines 18-27 col. 11, Fig. 27).
As to claim 34, Svedman discloses the medicament delivery device according to claim 19 as described above, and further wherein the reservoir contains a medicament (lines 18-27 col. 11, Fig. 21).
As to claim 35, Svedman discloses the medicament delivery device according to claim 19 as described above, and further wherein the reservoir (160) is located between the first and second portions of the housing (see Fig. 21).
As to claim 36, Svedman discloses the medicament delivery device according to claim 19 as described above, and further wherein the actuator is at least partially received in the second portion of the housing (latch 169 being located within second housing portion 151).
As to claim 37, Svedman discloses the medicament delivery device according to claim 19 as described above, and further wherein the first and second portions of the housing define a chamber that receives the dispensing mechanism (see Fig. 21).
As to claim 38, Svedman discloses a method of preparing a medicament delivery device (device seen in Fig. 21) comprising a housing (153) comprising a first portion (152) and a second portion (all portions of cap 151 except those which are part of catch 169), a dispensing mechanism (160, 168, 162) comprising a reservoir (160) disposed in the housing (Fig. 21), and an actuator (catch 169), the method comprising: positioning a distal end (end of 152 that contacts disc portion 154) of the first portion in proximity to an injection site of a patient (see Figs. 21-24); and moving the second portion towards the distal end of the first portion from an initial position (position seen in Fig. 21) to a primed position (position corresponding to Fig. 23  - i.e. after venting has occurred and a drug has .

Claim(s) 19, 20, 23-27, and 34-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brereton et al. (US 2013/0310757 A1, hereinafter ‘Brereton’).
As to claim 19, Brereton discloses a medicament delivery device (1; Figs. 1-16) comprising: a housing (2, 12) comprising a first portion (chassis 2) and a second portion (case 12); a dispensing mechanism (assembly including drive spring 8 + plunger 9 + syringe 3) that comprises a reservoir (syringe 3) disposed in the housing (see at least Figs. 1A-3B), wherein the dispensing mechanism is operable to dispense medicament from the reservoir when the reservoir contains medicament (para 0109, 0141, 0158, 0161); and an actuator (trigger button 13), wherein the first portion of the housing comprises a distal end (end of chassis 2 that contacts patient – see para 0149; the examiner notes that Brereton describes proximal and distal oppositely from the instant application, however the examiner is interpreting “distal” in the way the instant specification does, i.e. a location that is relatively closer to a site of injection) and the second portion of the housing is moveable towards the distal end from an initial position (position seen in Figs. 1A-2B) to a primed position (position where case 12 has translated forward – see Figs. 3A, 3B, para 0149), wherein actuation of the actuator is impeded such that the dispensing mechanism is rendered inoperable when the second portion is in the initial position, and the actuator is actuatable to operate the dispensing mechanism when the second portion is in the primed position (see para 0152; trigger button 13 cannot be pressed until case 12 has translated forward).
As to claim 20, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the dispensing mechanism further comprises a dispensing member (plunger 9) and a biasing member (drive spring 8) configured to urge the dispensing member 
As to claim 23, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the actuator is retracted into the housing when the second portion is in the initial position to prevent actuation of the actuator (see Figs. 1A-2B, para 0144, 0152), and the actuator protrudes out of the housing when the second portion is in the primed position (see Figs. 3A, 3B, para 0152).
As to claim 24, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the actuator comprises a push button (trigger button 13 is configured to be pressed – see para 0152).
As to claim 25, Brereton discloses the medicament delivery device according to claim 19 as described above, and further comprising a needle (4) that is configured to protrude from the distal end of the first portion (see Figs. 5A-5B).
As to claim 26, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the first and second portions of the housing comprise respective peripheral walls (see Figs. 1A-10B, both the chassis 2 and case 12 comprise outer walls), and the peripheral wall of one of the first and second portions is configured to be received within the peripheral wall of the other one of the first and second portions (chassis 2 received within case 12 – see Figs. 1A-10B).
As to claim 27, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the housing is configured such that the second portion is slidable relative to the first portion from the initial position to the primed position (para 0149, 0152, Figs. 2A-3B).
As to claim 34, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the reservoir contains a medicament (“M” – see para 0138, Figs. 1A-6B).
As to claim 35, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the reservoir is located between the first and second portions of the housing (Figs. 1A-6B).
 wherein the actuator is at least partially received in the second portion of the housing (see Figs. 1A-10B, 16A-16C).
As to claim 37, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the first and second portions of the housing define a chamber that receives the dispensing mechanism (see Figs. 1A-10B; dispensing mechanism located within interior of case 12 and/or chassis 2).
As to claim 38, Brereton discloses a method of preparing a medicament delivery device (1; Figs. 1-16) comprising a housing (2, 12) comprising a first portion (chassis 2) and a second portion (case 12), a dispensing mechanism (assembly including drive spring 8 + plunger 9 + syringe 3) comprising a reservoir (syringe 3) disposed in the housing (see at least Figs. 1A-3B), and an actuator (trigger button 13), the method comprising: positioning a distal end of the first portion in proximity to an injection site of a patient (see para 0149; the examiner notes that Brereton describes proximal and distal oppositely from the instant application, however the examiner is interpreting “distal” in the way the instant specification does, i.e. a location that is relatively closer to a site of injection); and moving the second portion towards the distal end of the first portion from an initial position (position seen in Figs. 1A-2B) to a primed position (position where case 12 has translated forward – see Figs. 3A, 3B, para 0149), wherein actuation of the actuator is impeded such that operation of the dispensing mechanism is prevented when the second portion is in the initial position (see para 0152; trigger button 13 cannot be pressed until case 12 has translated forward), and the actuator is moveable relative to the housing to operate the dispensing mechanism to dispense medicament from the reservoir to the injection site when the second portion is in the primed position (see para 0152; trigger button 13 can be pressed once case 12 has translated forward).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of Chiang et al. (US 2009/0028824 A1, hereinafter 'Chiang').
As to claim 29, Svedman discloses the medicament delivery device of claim 19 as described above, but describes threading 163, rather than a latch configured to resist movement of the second portion relative to the first portion from the primed position to the initial position.
Chiang teaches a latch (detents 426 and/or flange 428 – see Figs. 4a-c) configured to resist movement of a second portion (movable portion 424) relative to a first portion (422) from a second position (Figs. 2b-c) to an initial position (Fig. 2a).
It would have been obvious to one having ordinary skill in the art to substitute the threads 163 of Svedman for latches, similar to those taught by Chiang. One would have been motivated to do so as a substitution of an art-recognized equivalent of one known type of locking/movement control means for another (i.e. both the screw thread of Svedman and the latches of Chiang providing for controlled selective movement of two housing portions relative to one another as well as prevention of unwanted movement).

Claim 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of Brandt et al. (US 2010/0274196 A1, hereinafter 'Brandt').
As to claim 31, Svedman discloses the medicament delivery device according to claim 19 as described above, but is silent to wherein the second portion of the housing comprises a filling port for supplying the reservoir with medicament.
Brandt discloses a housing 172 having first (176) and second (174) portions (see Fig. 5) wherein the second portion of the housing comprises a filling port (112) for supplying a reservoir with medicament (see para 0065).
It would have been obvious to one having ordinary skill in the art to modify Svedman in view of Brandt, which teaches that the second portion of the housing comprises a filling port for supplying In re Japiske). One having ordinary skill in the art would have seen the relative placement of a fill port within a first portion or second portion of a housing as constituting a mere rearrangement of parts that does not affect operation of the device.

As to claim 32, Svedman discloses the medicament delivery device according to claim 19 as described above, but is silent to wherein the first and second portions of the housing each comprise a filling port for supplying the reservoir with medicament.
Brandt discloses a housing 172 having first (176) and second (174) portions (see Fig. 5) wherein the first and second portions of the housing each comprise a filling port for supplying the reservoir with medicament (see Fig. 5, para 0065, it can be said that each of housing portions 174 and 176 comprise a port which together form fill port 112).
It would have been obvious to one having ordinary skill in the art to modify Svedman in view of Brandt such that the first and second portions of the housing each comprise a filling port for supplying the reservoir with medicament. One would have been motivated to do so in order to provide a path to fill the reservoir in areas where the first and second housing portions overlap (see Fig. 5, para 0065 of Brandt). Furthermore because it has been held that a mere rearrangement of parts that does not affect operation of the device has been held to be within the level of ordinary skill in the art (see In re Japiske). One having ordinary skill in the art would have seen the relative placement of a fill port within a first portion and/or second portion of a housing as constituting a mere rearrangement of parts that does not affect operation of the device.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of Kamen et al. (US 2009/0281497 A1, hereinafter 'Kamen').
As to claim 33, Svedman discloses the medicament delivery device of claim 19 as described above, but does not expressly recite wherein the medicament delivery device is a large volume device.
Kamen teaches a medicament delivery device that is used for a delivery of insulin and other fluids and is a large volume delivery device (see para 0146 disclosing a reservoir volume of about 1.00 reservoir 118 may be any size or shape and may be adapted to hold any amount of insulin or other infusible fluid.  In some embodiments, the size and shape of cavity 116 and reservoir 118 is related to the type of infusible fluid that cavity 116 and reservoir 118 are adapted to hold”).
It would have been obvious to one having ordinary skill in the art to modify Svedman in view of Kamen such that the medicament delivery device of Svedman is a large volume delivery device. One would have been motivated to do so in order to deliver an amount of fluid/medicament that is dependent on the treatment being performed (see para 0146, 0334 of Kamen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/James D Ponton/Examiner, Art Unit 3783